UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1446


In re: DONALD MCDUFFIN WILLIAMS,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:16-cr-00165-GLR-1)


Submitted: August 12, 2020                                        Decided: August 20, 2020


Before GREGORY, Chief Judge, KING, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Donald McDuffin Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald McDuffin Williams petitions for a writ of mandamus, alleging that the

district court has unduly delayed acting on his motion to reduce/modify restitution. He

seeks an order from this court directing the district court to act. Our review of the district

court’s docket reveals that the district court has recently denied the motion. Accordingly,

we deny the mandamus petition as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2